Citation Nr: 0943007	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than October 24, 
1997, for the initial grant of service connection for total 
right hip arthroplasty.

2.  Whether an October 2004 notice of disagreement with the 
initial disability rating of 50 percent, effective July 1, 
1998, for total right hip arthroplasty was timely filed.

3.  Entitlement to an increased rating for total right hip 
arthroplasty, currently evaluated as 70 percent disabling, 
effective March 9, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1961 to December 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 2003 and 
January 2006 by a Department of Veterans Affairs (VA) 
Regional Office (RO).  The September 2003 rating decision 
granted service connection for total right hip arthroplasty 
with an evaluation of 100 percent from October 24, 1997, 
followed by an evaluation of 50 percent from July 1, 1998.  
The January 2006 rating decision denied the Veteran's claim 
for a rating in excess of 50 percent, and his claim for an 
earlier effective date for the grant of service connection 
for total right hip arthroplasty.

In a rating decision dated in April 2009 the RO increased the 
rating for the Veteran's service-connected total right hip 
arthroplasty from 50 percent to 70 percent effective March 9, 
2005.

The issues of whether an October 2004 notice of disagreement 
with the initial disability rating of 50 percent, effective 
July 1, 1998, for total right hip arthroplasty was timely 
filed, and entitlement to an increased rating for total right 
hip arthroplasty, currently evaluated as 70 percent disabling 
effective March 9, 2005, are addressed in a REMAND at the end 
of the decision below.


FINDINGS OF FACT

1.  In a rating decision dated in September 2003 the RO 
granted service connection for total right hip arthroplasty 
effective October 24, 1997.  An appeal was not filed within 
the one year period following that denial action.

2.  In correspondence received by the RO on March 9, 2005, 
the Veteran averred that VA had made some major mistakes in 
its determination of an effective date of October 27, 1997, 
for the grant of service connection for total right hip 
arthroplasty.

3.  The Veteran did not allege clear and unmistakable error 
with regard to the RO's September 2003 decision.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than September 24, 1997, for the award of service connection 
for total right hip arthroplasty.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The matter before the Board relates to the propriety of a 
"freestanding" claim for an earlier effective date."  This 
is a matter of legal interpretation, and the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

The Board notes that in his substantive appeal the Veteran, 
who is apparently incarcerated, requested a personal hearing 
before a member of the Board in Washington, D.C.  In a letter 
dated in August 2009 he was notified that his requested 
hearing was scheduled to take place on October 15, 2009, in 
Washington, D.C.  The letter also instructed him as follows:

If you are unable to attend this hearing, 
you must send a request to postpone this 
hearing in writing.  Requests for 
postponement via telephone will not be 
accepted.  The first request for 
postponement is automatically granted if 
it is made within 60 days of the date of 
this letter or no later than two weeks 
prior to the specified hearing date, 
whichever is earlier.

Unfortunately, the Veteran failed to report for the scheduled 
hearing, and did not provide any explanation or reason for 
his absence.  He also did not request that his hearing be 
postponed, and has not requested that it be rescheduled.  
Moreover, the letter was sent to the Veteran's address of 
record, and there is no evidence that the letter was 
undelivered or that the Veteran's address has changed.  Based 
on the foregoing, the Board concludes that VA has done 
everything reasonably possible to comply with the Veteran's 
request for a hearing.  See e.g. Bolton v. Brown, 8 Vet. App. 
185, 191 (1995) (holding that VA's ability to provide 
assistance to incarcerated veterans is limited by the 
circumstances of the Veteran's incarceration, and noting that 
the Secretary lacked the authority to compel the warden of a 
state prison to release a Veteran).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

In a decision dated in February 1965 the Board denied an 
appeal for service connection for a right hip disability.

In June 1975 the Veteran filed a new claim for service 
connection for right hip injury/surgery.  In a rating 
decision dated in November 1975 the RO appeared to reopen, 
and then deny the Veteran's claim.  That decision was not 
appealed.

In a claim received by the RO on October 24, 1997, the 
Veteran filed a new claim for service connection for a right 
hip disorder.  That claim was denied by the RO in a March 
1999 rating decision, which the Veteran appealed.

In a rating decision dated in September 2003 the RO granted 
service connection for total right hip arthroplasty with an 
evaluation of 100 percent effective October 24, 1997, 
followed by an evaluation of 50 percent effective July 1, 
1998.  An appeal to that decision was not filed within the 
one year period following that action.

In correspondence received by the RO on March 9, 2005, the 
Veteran argued that VA had made some major mistakes in its 
determination of an effective date of October 27, 1997, for 
the grant of service connection for total right hip 
arthroplasty.

Analysis

In this case the Veteran has alleged that VA "made some 
major mistakes" in its determination that an effective date 
of October 24, 1997, was warranted.  Specifically, he argues 
that he was supposed to receive a 100 percent rating for 13 
months, which would have resulted in an effective date of 
June 24, 1997, instead of October 24, 1997.  He also argues 
that medical records show that he was suffering from hip 
problems before his October 1997 total hip arthroplasty; and 
that, pursuant to 38 C.F.R. § 3.114, he should have been 
awarded one year compensation prior to October 27, 1997.  

In general, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(2)(West 2002); 38 C.F.R. § 3.400(o) (2007); 
Harper v. Brown, 10 Vet. App. 125 (1997).  

However, the Board cannot apply the above criteria because 
the RO's September 2003 rating decision is final and, 
therefore, the Veteran is precluded from raising a claim for 
an earlier effective date for the 100 percent rating.  The 
effective date for his disability rating was established by 
the RO's September 2003 rating decision.  He did not appeal 
that decision and it became final.  His claim for an earlier 
effective date was filed after the expiration of the one year 
appeal period following the initial grant of service 
connection.  

The United States Court of Appeals for Veterans Claims 
(Court) has held once a decision assigning an effective date 
has become final, as is the case here, a claimant may not 
properly file, and VA has no authority to adjudicate, a 
freestanding claim for an earlier effective date in an 
attempt to overcome the finality of an unappealed RO decision 
absent an allegation of clear and unmistakable error.  Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).  If a claimant wishes 
to reasonably raise clear and unmistakable error, "there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error . . . that, if 
true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

As the RO's September 2003, assigning the effective date is 
final, the only remedy to overcome finality is by a request 
for revision based on clear and unmistakable error, or by a 
claim to reopen based upon new and material evidence.  38 
C.F.R. §§ 3.104, 3.105, 3.156.  As the proper effective date 
for an award based on a claim to reopen can be no earlier 
than the date on which that claim was received, in this case, 
June 2006, which is clearly not advantageous to the Veteran, 
only a request for revision based on clear and unmistakable 
error can result in the assignment of an earlier effective 
date.  Id.

The Veteran's mere allegation that he "was suppose to 
receive a 100 percent rating for 13 months" does not rise to 
the level of a specific allegation of fact or law to 
constitute a claim of clear and unmistakable in the September 
2003 RO decision.  Moreover, his argument that he is entitled 
to an earlier effective date pursuant to 38 C.F.R. § 3.114 is 
unpersuasive since the September 2003 grant of service 
connection was not based on a change in the law.

Accordingly, absent a showing of clear and unmistakable error 
in a Board decision or a rating decision by the RO or a 
motion for reconsideration of a Board decision, the claim for 
an earlier effective date must be dismissed.  Rudd, 20 Vet. 
App. 296.


ORDER

The Veteran's free-standing appeal for an effective date 
earlier than October 24, 1997, for the grant of service 
connection for total right hip arthroplasty is dismissed.


REMAND

As stated before, in a rating decision dated in September 
2003 the Veteran was granted service connection for residuals 
of a total right hip arthroplasty with an assigned rating of 
100 percent from October 24, 1997, followed by a rating of 50 
percent from July 1, 1998.  In a letter received by the RO on 
October 14, 2004, the Veteran wrote as follows:  "I am 
writing you to disagree with an evaluation of 50% percent."  
In a Form 9 received by the RO on October 26, 2004, he 
expounded as follows:

I was given service connection for total 
right hip arthroplasty is granted with an 
evaluation of 100% and my evaluation was 
drop to 50%, and no consideration was 
given to the total neuropathy of my 
feets.  . . . P.S.  I feel an evaluation 
of 50%should have been more.  [sic].

In a letter dated December 10, 2004, the RO replied:

Your letter of October 14, 2004 attempts 
to appeal our decision of September 25, 
2003 in which we assigned an evaluation 
of 50 percent for your right hip 
condition.

The RO went on to note that the Veteran's appeal had not been 
timely filed, and advised the Veteran that if he wished, he 
could appeal the RO's decision that his notice of 
disagreement was not timely filed.

In a letter dated December 26, 2004, the Veteran wrote as 
follows:

This is a letter to inform you of my 
notice of disagreement, please send me a 
Form 9.  I will send new evidence.

In a letter dated in January 2005 the RO advised the Veteran 
as follows:

Your letters of October 14, 2004 and 
December 26, 2004 attempts to appeal our 
decision of September 25, 2003 in which 
we assigned an evaluation of 50 percent 
for your right hip condition.

The RO then reiterated that an appeal to the September 2003 
rating decision had not been timely filed.

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

In this case the Veteran was advised by letter dated December 
10, 2004, to submit a notice of disagreement if he did not 
agree with the RO's determination that his October 2004 
appeal was not timely filed.  In a letter dated December 26, 
2004 (and received by the RO on December 28, 2004) the 
Veteran clearly communicated his notice of disagreement.  
However, a statement of the case regarding the timeliness of 
his October 2004 appeal has not been issued.  According to 
the RO, the Veteran's December 2004 correspondence was an 
attempt to appeal the September 25, 2003, rating decision; 
however, perusal of the letter reveals no such language, and 
the Board notes that the RO did not undertake clarification 
of any ambiguity.  See 38 C.F.R. § 19.26(b).  Moreover, the 
Veteran's December 2004 notice was dated well after the RO's 
December 2004 letter advising him that he could appeal its 
finding that his earlier notice of disagreement was not 
timely filed.  Accordingly, and resolving all doubt in favor 
of the Veteran, the Board finds that the December 2004 
correspondence constitutes a notice of disagreement regarding 
the RO's determination that an October 2004 appeal was not 
timely filed.  See 38 C.F.R. § 20.201 (While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.).  The 
matter must therefore be remanded for issuance to the Veteran 
of a statement of the case in compliance with 38 C.F.R. § 
19.29.  Manlincon, 12 Vet. App. 238.

In addition to the foregoing, the Veteran seeks an increased 
rating for his service-connected total right hip arthroplasty 
disability, which is currently rated at 70 percent effective 
March 9, 2005.  However, the Veteran has submitted a notice 
of disagreement with regard to the timeliness of his October 
2004 appeal regarding the initially assigned rating of 50 
percent effective July 1, 1998., and the Board cannot 
consider the possibility of whether separate ratings for 
separate periods of time are warranted until this 
"timeliness" matter is first resolved.  The Board thus 
finds the Veteran's claim for an increased rating to be 
inextricably intertwined with the issue of whether his 
October 2004 disagreement with the initial 50 percent rating, 
which was effective July 1, 1998, was timely filed.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both issues have been considered).  Review of the 
Veteran's appeal for an increased rating for total right hip 
arthroplasty is therefore postponed pending adjudication of 
the Veteran's appeal regarding the timeliness of his October 
2004 notice of disagreement.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  Send a statement of the case to the 
Veteran that addresses the issue of whether 
the Veteran's October 2004 notice of 
disagreement was timely filed, to include 
notification to the Veteran of the need to 
timely file a Substantive Appeal to perfect 
an appeal.  The RO must allow the Veteran 
the requisite period of time for a response.

2.  After the issue of whether an October 
2004 notice of disagreement was timely 
filed has been adjudicated, readjudicate 
the Veteran's appeal for an increased 
rating for his total right hip arthroplasty 
disability.  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. O'BRIEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


